Citation Nr: 0904760	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for uveitis, iritis, 
retinal detachments, cataracts, and glaucoma of the eyes, 
claimed as autoimmune disease of the eyes.

3.  Entitlement to service connection for residuals of 
immunization poisoning.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1984.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO denied service 
connection for multiple sclerosis, multiple disabilities of 
the eyes claimed as autoimmune disease of the eyes, and 
residuals of immunization poisoning.

In September 2008, the veteran testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record.  Additional evidence was received by 
the RO after the hearing and prior to certification of the 
appeal to the Board, along with a waiver of initial RO review 
of the evidence.  In any event, as the Board is granting the 
only claim decided herein, remand for issuance of a 
supplemental statement of the case with regard to this 
evidence would be unnecessary.  See 38 C.F.R. §§ 19.31, 19.37 
(2008).

The issues of entitlement to service connection for uveitis, 
iritis, retinal detachments, cataracts, and glaucoma of the 
eyes, claimed as autoimmune disease of the eyes, and service 
connection for residuals of immunization poisoning, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Multiple sclerosis became manifest to a degree of 10 percent 
or more within 7 years of the date of separation from 
service.
CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis, 
on a presumptive basis, have been met.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for multiple sclerosis, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as multiple sclerosis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within a specified time limit.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a), 
3.309(a).  The time during which multiple sclerosis must 
manifest to a compensable degree is 7 years.  38 C.F.R. 
§ 3.307(a)(3).

The diagnostic code utilized for rating multiple sclerosis, 
38 C.F.R. § 4.124a, Diagnostic Code 8018, indicates only that 
the minimum rating is 30 percent.  This suggests that any 
manifestation of multiple sclerosis within the presumptive 7 
year period would constitute manifestation to a compensable 
degree.
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for multiple sclerosis must be granted in 
this case because the evidence reflects that this disease 
manifested within the 7 year presumptive period.

As indicated by the RO, the first diagnosis of multiple 
sclerosis appears to be in Dr. Bell's June 1995 treatment 
record, which is more than 7 years after service.  However, 
38 U.S.C.A. § 1112(a)(1) and 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a) require only that a disease "manifest" within a 
specified time period, not that it be "diagnosed" during 
that time.  

In Traut v. Brown, 6 Vet. App. 495 (1994), the Court found 
that a diagnosis of multiple sclerosis after the 7 year 
presumptive period warranted the granting of service 
connection where there was evidence of symptoms within 7 
years after service and a subsequent medical opinion 
attributed these symptoms to multiple sclerosis.  That is 
precisely the situation in the present case.  

The record contains extensive evidence of treatment for 
various eye-related symptoms within 7 years after service, to 
include Dr. Novack's September 1989 which noted occlusive 
retinal vasculitis with unknown etiology.  In a November 2008 
letter, a VA staff neurologist indicated that he had reviewed 
the veteran's service treatment records and the post service 
eye-related treatment records.  The VA neurologist concluded 
that there were no symptoms in service that were likely 
attributable to the veteran's multiple sclerosis.  However, 
noting that retinal vasculitis is sometimes an early 
manifestation of multiple sclerosis and that the private 
treatment records indicated that the veteran's physicians had 
been unable to establish a definitive etiology for the 
veteran's eye symptoms, the VA neurologist concluded that 
"it is more likely than not that his eye condition was the 
first manifestation of multiple sclerosis."  

The VA neurologist's letter reflects that he carefully 
reviewed the service and post service treatment records, 
considered various possible etiologies for the veteran's 
multiple sclerosis, and explained his reasons for concluding 
that the veteran's eye symptoms were related to his 
subsequently diagnosed multiple sclerosis.  The Board thus 
finds that this opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and 
sufficiently informed).  Moreover, the evidence does not 
contain a contrary medical opinion as to the etiology of the 
veteran's multiple sclerosis.

As the evidence reflects that the veteran's multiple 
sclerosis manifested within 7 years after separation from 
service, service connection for multiple sclerosis, on a 
presumptive basis, must be granted.


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.


REMAND

The veteran indicated in an October 2005 statement in support 
of claim (VA Form 21-4138) that he was receiving Social 
Security Administration (SSA) disability benefits.  The 
veteran enclosed with his statement a letter from SSA 
regarding the payment of disability benefits.  VA has a duty 
to obtain records pertaining to the SSA's disability 
determination in connection with the claims that remain on 
appeal.  38 U.S.C.A. § 5103A; Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992).  As the SSA's disability determination and any 
related medical records have not yet been associated with the 
claims file, a remand is necessary to obtain these records.  

Accordingly, the claims for service connection for uveitis, 
iritis, retinal detachments, cataracts, and glaucoma of the 
eyes, claimed as autoimmune disease of the eyes, and for 
service connection for residuals of immunization poisoning, 
are REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

2.  If either of the claims remaining on 
appeal is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


